DETAILED ACTION
This office action is based on the claim set submitted and filed on 06/18/2021.
Claims 1-20 have been amended.
Claims 1-20 are currently pending and have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
In order to satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See MPEP 2161.01(1). However, generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed, and even original claims may fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function, See MPEP 2161.01(1) citing in part Ariad, 598 F.3d at 1349 ("[A]n adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries."). 
Specifically with regard to computer-implemented functional claims, the specification must provide a disclosure of the computer and the algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention, including how to program the disclosed computer to perform the claimed function. MPEP 2161.01(1).

Claims 1, 9, and 16 recite “wherein the scheduling tool presents days around the detected timeframe” in claims 1, 9, and 16, “receive[ing]… a user selection input selecting a day of the presented days”, and “schedule[ing] the detected action on the selected day” in claims 1 and 9. As best understood, it appears that there is no support for the underlined recitation in the original disclosure of the present application for this limitation. As described in applicant’s specification [p. 4-5, 7-8], there is no description of the feature of presenting days around 
Claims 2 and 19 recite “the user selection input is based on an/the availability of a healthcare entity of interest”. As best understood, it appears that there is no support for the underlined recitation in the original disclosure of the present application for this limitation. As described in applicant’s specification [p. 7], [Fig 2], they discloses a another entity/location is scheduled for performing the imaging and the entities disclosed in Fig 2 are nearby entities available (e.g. imaging centers) based on users location but there is no description of the feature of a user input selecting an entity of interest based on the availability of entity. There is not explicit definition of availability of imaging center and selected by the user.
Claim 3 and 20 recite “the user selection input is based on an available healthcare entity on a day of interest”, “the user selection input is based on an availability of a healthcare entity on a day of interest to the user”. As best understood, it appears that there is no support for the underlined recitation in the original disclosure of the present application for this limitation. As described in applicant’s specification [p. 6] and [Fig 2], it recites a calendar display a set forward to the timeframe as such it sets the calendar to 12 month forward if the timeframe is 12 month. There is not explicit definition of user selection of health entity is based on day of interest.
Claim 12, recites “automatically sending a request to transfer patient files from one healthcare entity to the healthcare entity making the recommendation”. As best understood, it appears that there is no support for the underlined recitation in the original disclosure of the present application for this limitation. As described in applicant’s specification [p. 7], it recites 
Claim 13, recites “automatically notifying a physician of the patient of the scheduled action”. As best understood, it appears that there is no support for the underlined recitation in the original disclosure of the present application for this limitation. As described in applicant’s specification [p. 7], it recites an automated request included to transfer patient files to the other entity. There is not explicit definition of an automatically notification is provided to the referring physician.
Claims 16 recites “wherein the scheduling tool presents days around the detected timeframe”. As best understood, it appears that there is no support for the underlined recitation in the original disclosure of the present application for this limitation. As described in applicant’s specification [p. 4-5, 7], there is no description of the feature of presenting days around detected timeframe but rather disclosing a period such as 12 month timeframe for a user to perform the action. There is not explicit definition of presenting days around scheduling timeframe.
Claims 17 recites “receive a user selection input selecting a day of the presented days”. As best understood, it appears that there is no support for the underlined recitation in the original disclosure of the present application for this limitation. As described in applicant’s specification [p. 7-8], there is no description of the feature of selecting a day by the user to schedule the detected action but rather disclosing a selection of an icon to invoke action or a selection corresponding to a tool. There is not explicit definition of receiving selection for selecting a day.
Claims 18 recites “schedule the detected action on the selected day”. As best understood, it appears that there is no support for the underlined recitation in the original disclosure of the 
Therefore, applicant has failed to show the actual subject matter in their possession at the time of the invention in a way sufficient to reasonably convey to one skilled in the relevant art that applicant had possession of the claimed invention at the time the application was filed.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-8 are drawn to a device (system), Claims 9-15 are drawn to a method, and Claims 16-20 are drawn to an art of manufacturer, and each of which is within the four statutory categories (i.e. a machine and a process). Claims 1-20 are further directed to an abstract idea on the grounds set out in detail below.
The steps of the claim for the invention represents an abstract idea of a series of steps that recite a process for obtaining a patient medical report data, recommendation based on provider input, and identify patient follow-up action. This abstract idea could have been performed by a human mind but for the fact that the claims recites a general purpose computer processor to 
Independent Claim 1 recites the steps: 
detect a recommendation in a received clinical report for a patient; extract and normalize recommendation elements in the detected recommendation; generate a patient actionable clinical report based on the received clinical report and the extracted and normalized recommendation elements; receives a user selection input selecting a day of the presented days; schedules the detected action on the selected day
These limitations, as drafted, given the broadest reasonable interpretation, cover performance of the limitations in the mind that constitute Mental Processes but for the recitation of generic computer components.  The claim recites steps which in the context of this claim encompasses the user manually the ability to identify an impression section (e.g. recommendation) on a patient report and analyze the impression and recommended action or a treatment and provide a final report to include actions such as scheduling a follow up which are steps that could be performed mentally and, therefore are Mental Processes.

Independent Claim 9 and 16 are analogous to claim 1 and recite the same steps mentioned in Claim 1 and therefore apply the same abstract idea as above.
If a claim limitation, under its broadest reasonable interpretation, covers performing the steps using human mind, then it falls within the "mental process: grouping of abstract ideas. Accordingly, claims 1, 9, and 16 recite an abstract idea.

 elements have been interpreted to be a computer with a general - purpose processor which is disclosed at a high - level of generality (i.e., storage medium (memory), processor, display) and includes known hardware components, such that it amounts to no more than mere instructions to apply the exception using a generic computer component and provide no integration of the abstract ideas into a practical application because they appear to merely automate a manual process such that no meaningful limits on practicing the abstract idea are introduced because the computing elements are merely utilized as tools to perform the abstract ideas ) see MPEP 2106.05(f)(2)(v). Thus the judicial exceptions recited in claims 1-20 are not integrated into a practical application because the claims do not recite additional elements that impose any meaningful limits on practicing the abstract ideas

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations using human mind, but for, the recitation of generic computer components, then it falls within the "mental process" of the grouping of abstract ideas. (See, October 2019 Update: Subject Mater Eligibility). Accordingly, looking at the claims as a whole, individually and in combination, the additional elements fail to integrate the judicial exception into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. The claims do not include additional elements that amount to "significantly more" than the judicial exception because they do not present improvements to another technology or technical field, nor do they affect an improvement to the functioning of the computer itself. The generic computing elements are known and conventional, and besides performing the abstract idea itself, they only serve to perform the court recognized well - understood, routine, and conventional, computer functions of receiving or transmitting data over a network, performing repetitive operation, electronic record keeping, and storing and retrieving information in memory. (See, MPEP §2016.05(d)). In addition, there is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and mere instructions to apply an exception using a generic computer component cannot provide an inventive concept, see MPEP 2106.05(f)(2)(v) and MPEP 2106.05(h). The claims are not patent eligible.

Dependent Claims 2-8, 10-15, and 17-20 include all of the limitations of claim(s) 1, 9, and 16, and therefore likewise incorporate the above described abstract idea. While the depending claims add additional limitations, such as: 
“the scheduling tool presents an availability of one or more healthcare entities available to perform the action…”, as recited in claim 2 and 3, where the claims encompass a user further limiting the use of scheduling to available location to perform recommended action but for, the recitation of the generic computer components which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible.
“the generated patient actionable clinical report includes a graphical indicator that identifies the detected recommendation”, “graphically highlights the detected recommendation” as recited in claim 4, 5, where the claim encompasses a user mark or highlight a recommendation but for, the recitation of the generic computer components which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible.
“the action comprises an imaging examination, and the scheduling tool schedules the imaging examination”, “the action comprises a laboratory test…”, “a questionnaire and the user interface displays an editable questionnaire…”, as recited in claim 6, 7, and 8, which encompasses a user following instructions to schedule an action but for, the recitation of the generic computer components and that are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible.
claim 10 where the claims encompasses a user following instructions to communication with a provider but for, the recitation of the generic computer components and that are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible.
“providing a link to background literature on how to prepare for an imaging study” as recited in claim 11 where the claims encompasses a user following instructions to obtain literature of a subject but for, the recitation of the generic computer components and that are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible.
“automatically sending a request to transfer patient files…” as recited in claim 12 where the claims encompasses a user following instructions to request a transfer of documents but for the recitation of the generic computer components and that are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible. The step of “automatically”, providing a machine still performs the claimed functions without manual operation, even though a human may initiate or interrupt the process, is a nominal or tangential addition to the abstract idea and does not affect the generation of the data object and as such amounts to extra-solution activity. See: MPEP § 2106.05(g).
“automatically notifying a physician of the patient of the scheduled action” as recited in claim 13 where the claims encompasses a user following instructions to notify an entity but for, 
“identifying whether the healthcare entity is in-network or out-of-network of a health insurance of the patient”, “displaying whether the healthcare entity is in-network or out-of-network of a health insurance of the patient on the display device” as recited in claim 14 and 15 where the claims encompasses a user following instructions identify a healthcare entity network but for, the recitation of the generic computer components and that are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible. The step of “display”, is a nominal or tangential addition to the abstract idea and does not affect the generation of the data object and as such amounts to extra-solution activity. See: MPEP § 2106.05(g).

“receive a user selection input selecting a day of the presented”, “schedule the detected action on the selected day” as recited in claim 17, and 18, where the claims encompasses a user following instructions and provide a selection of a date on a schedule and schedule the selected date but for, the recitation of the generic computer components and that are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim 
“display an availability of one or more healthcare entities available to perform the action” as recited in claim 19, 20 that is other than the processor and display, the claim encompasses a user identifying available locations to perform the/an recommended action but for, the recitation of the generic computer components and that are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible. The step of “display”, is a nominal or tangential addition to the abstract idea and does not affect the generation of the data object and as such amounts to extra-solution activity. See: MPEP § 2106.05(g).


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sadeghi (US Pub. 2014/0365239 A1) in view of Reicher et al (US 10,181,360 B1- hereinafter Reicher) in view of Prasad et al. (US 2014/0297318 A1 – hereinafter Prasad) in view of Bitran et al. (US 2017/0039344 A1- hereinafter Bitran)

Regarding Claim 1 (Currently Amended), Sadeghi teaches a system comprising:
a parser engine configured to detect a recommendation in a received clinical report for a patient; Sadeghi discloses a parsing process for contents of a report to include recommendations (Sadeghi: [Fig. 7, 9], [0099], [0104]; In some embodiments, the <end_points> component 710 may declare one or more end points (e.g., "cyst_no_recommendation"), which may correspond to the recommendations called for by a guideline. For example, if the end point denoted by "cyst_no_recommendation" (shown at 730) is reached, the correct recommendation called for by 
a context inferring engine configured to extract and normalize recommendation elements in the detected recommendation, including an action and a timeframe in the detected recommendation Sadeghi discloses analyzing of text in a report section such as Impression and extract recommendation and context in the text and a text normalizing process using techniques associating the text and sections of the report detecting recommendation for action and time-frame for the action (Sadeghi: [0122]; the illustrative medical report 900 may be processed by a CLU engine to extract one… the CLU engine may extract "recommendation-follow up CT 18 months" based on the portion of text, [0135]; Automatic extraction of medical facts from a freeform narration may be performed in any suitable way using any suitable technique(s),… preprocessing may be performed on a free-form narration prior to performing automatic fact extraction, for example, to determine the sequence of words represented by the freeform narration…, [0136], [0138]-[0142], [0160], [0161]; A section normalization module may use any suitable technique to associate portions of text with normalized document sections…, [0173]-[0175]) 
an action selection engine configured to generate a patient actionable clinical report based on the received clinical report and the extracted and normalized recommendation elements, Sadeghi discloses using the processed (normalized) text in the free-form to generate a report that includes the recommendations/action (Sadeghi: [Fig. 9], [0121]; medical report 900 discusses a CT scan performed on a patient's chest… The "IMPRESSION" section also states, "follow up CT is recommended in 18 months", [0130]; the displayed report text may be the result of processing and/or formatting raw text, [0155]; a list of fact types of interest for 
a user interface configured to display the generated patient actionable clinical report including the patient actionable recommendation on a display device, Sadeghi discloses a user interface displaying a clinical report and actionable recommendation on a display device (Sadeghi: [Fig. 9-10], [0130]; the user interface 1000 includes a Report panel 1005 for displaying report text, [0131]-[0132])
However, Sadeghi does not expressly discloses a report includes an actionable recommendation and a hyperlink to invoke tools such as scheduling tool.

Reicher teaches
 wherein the patient actionable clinical report includes a patient actionable recommendation that includes a hyperlink configured to invoke a set of tools, including a scheduling tool, for the detected recommendation, when activated by a user activation input Reicher discloses a report to include a recommendation and a hyperlink that that invoke tools such as scheduling tool corresponds to recommendation action of the report (Reicher: [Fig. 5 A-B], [col. 6, line 41-43]; hovering over a scheduler link may result in a display of multiple links that are selectable by the user , such as by clicking on one of the multiple links, [col. 10, line 35-49], [col. 12, line 3-6, 38-43]; medical report may have links that allow the user to perform other functions , such as order lab tests and / or refer the patient to a specialist, [col. 13, 9-14, 19-22, 32-45, 52-57] to see a link to educational information related to a medical condition referenced in the report…the identification and / or authentication information and logic related to which links are displayed may be contained within the report itself, [col. 14, 14-29]).
display the set of tools including the scheduling tool on the display device in response to activation of the hyperlink Reicher discloses display on a user interface a scheduling tool in response to activation of scheduling tool hyperlink (Reicher: [Fig. 5B], [col 2, line 1-3]; selectively display the one or more items of medical information associated with the patient in response to input from a user, [col. 5, line 12-14]; the scheduling application, such as that illustrated in FIG . 5B , may be displayed in response to selecting the scheduling link 506.)
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Sadeghi to incorporate hyperlinks/links for tools associated with action on the patient report, as taught by Reicher which helps providing a usefulness advantage for sharing and availability of medical data (Reicher: [col. 3, line 27-33]).
However, Sadeghi and Reicher do not expressly disclose presenting days around detected timeframe.

Prasad teaches
wherein the scheduling tool presents days around the detected timeframe, Prasad discloses a scheduling tool that presents days around the timeframe detected in the patient data such as if the patient record states a follow up schedule in one week, as an example, the scheduling tool calculates the days using current day or another day to determine the seven days (one week) for the potential appointment (Prasad: [0059], [0060]-[0064]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Sadeghi and Reicher to present days around the detected action timeframe, as taught by Prasad will help reducing time needed for scheduling and better utilize resources (Prasad: [0003]).

 
Bitran teaches
receives a user selection input selecting a day of the presented days, and schedules the detected action on the selected day Bitran discloses a user input selecting a time for the service and the selection is sent for making the appointment (Bitran: [0059]; that deliver the recommended health care service in the vicinity of the user currently, or at a user's predicted location during an available timeslot in the future according to the user's calendar, [0062]; service, receive a user selection of a selected timeslot 102a, and transmit the user selected timeslot and user ID of the user to the healthcare provider to make an appointment).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Sadeghi, Reicher, and Prasad to identify user selection for a period to perform an action and schedule the action accordingly, as taught by Bitran which helps assisting patient to seek the suitable medical attention (Bitran: [0044]).

Regarding Claim 2 (Currently Amended), Sadeghi, Reicher, Prasad, and Bitran teach the system according to claim 1, wherein the scheduling tool presents an availability of one or more healthcare entities available to perform the action, and the user selection input is based on an availability of a healthcare entity of interest Bitran discloses scheduling interface presenting available providers to perform a service and selecting an entity based on user’s interest such as coverage and distance (Bitran: [0059], [0062]; The health recommender 25 may further determine an availability of the user to receive the recommended health care service based at least on a calendar… the health care recommender may search for available timeslots in the future based on the user's calendar and present a 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Sadeghi, Reicher, and Prasad to identify available healthcare entities for providing the services based on interest for a user, as taught by Bitran which helps assisting patient to seek the suitable medical attention (Bitran: [0044]).

Regarding Claim 3 (Currently Amended), Sadeghi, Reicher, Prasad, and Bitran teach the system according to claim 1, wherein the scheduling tool presents an availability of one or more healthcare entities available to perform the action, and the user selection input is based on an available healthcare entity on a day of interest Bitran discloses scheduling interface with available providers to perform a service and using user’s calendar to provide the user a selection of an entity based on availability of the user calendar day [day of interest] (Bitran discloses available providers to perform a service and using user’s calendar to provide the user a selection of an entity based on availability of the user calendar day [day of interest] (Bitran: [0059], [0062]; The health recommender 25 may further determine an availability of the user to receive the recommended health care service based at least on a calendar… the health care recommender may search for available timeslots in the future based on the user's calendar and present a map of service locations surrounding a user's predicted future location during the available timeslot, [0064], [0077]-[0078]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Sadeghi, Reicher, and Prasad to identify available healthcare entities for providing the services based on day of interest for a user, as taught by Bitran which helps assisting patient to seek the suitable medical attention (Bitran: [0044]).

Regarding Claim 4 (Currently Amended), Sadeghi, Reicher, Prasad, and Bitran teach the system according to claim 1, wherein the generated patient actionable clinical report includes a graphical indicator that identifies the detected recommendation Sadeghi discloses identified recommendations in the report is highlighted or underlined, etc. (Sadeghi: [Fig. 5, 9], [0125]-[0127]-[0129]; The updated recommendation may be presented to the user in any suitable manner, for example, by highlighting the changes using markings such as underlining for addition, strikeouts for deletion, etc…).

Regarding Claim 5 (Currently Amended), Sadeghi, Reicher, Prasad, and Bitran teach the system according to claim 4, wherein the graphical identifier includes graphically highlights the detected recommendation (Sadeghi: [Fig 5, 9], [0126]; the alert may be provided in the context of the formatted report, for example, by incorporating a recommendation called for by the guideline into the formatted report and highlighting or otherwise indicating that an inconsistent recommendation was made in the narrative provided by the medical professional, [0129]; The updated recommendation may be presented to the user in any suitable manner, for example, by highlighting the changes using markings such as underlining for addition, strikeouts for deletion, etc.)

Regarding Claim 6 (Currently Amended), Sadeghi, Reicher, Prasad, and Bitran teach the system according to claim 1, wherein the action comprises an imaging examination, and the scheduling tool schedules the imaging examination Sadeghi discloses a report with actionable recommendations for imaging examination but does not discloses a scheduling the imaging 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Sadeghi to incorporate hyperlinks/links for tools associated with action for scheduling imaging exam, as taught by Reicher which helps providing a usefulness advantage for sharing and availability of medical data (Reicher: [col. 3, line 27-33]).

Regarding Claim 7 (Currently Amended), Sadeghi, Reicher, Prasad, and Bitran teach the system according to claim 1, wherein the action comprises a laboratory test, and the scheduling tool schedules the laboratory test Sadeghi does not discloses a scheduling the lab examination. Reicher discloses ordering and scheduling a lab examination (Reicher: [col. 12, 2-5]; In addition to links that allow scheduling and/or exam viewing, as described above, in some embodiments a medical report may have links that allow the user to perform other functions, such as order lab tests), 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Sadeghi to incorporate hyperlinks/links for tools associated with action for executing lab test, as taught by Reicher which helps providing a usefulness advantage for sharing and availability of medical data (Reicher: [col. 3, line 27-33]).

Regarding Claim 8 (Currently Amended), Sadeghi, Reicher, Prasad, and Bitran teach the system according to claim 2, wherein the action comprises a questionnaire and the user interface displays an editable questionnaire form on the display device in response to the activation of the hyperlink Reicher discloses providing links associated with different action (Reicher: [col. 12, line 1-20]). Bitran discloses a user interface presenting questions to a user to obtain more details and diagnosis of the user (Bitran: [0040]; the health recommender 25 may also actively present a series of health related questions to the user to retrieve more history of the present illness, including a review of systems).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Sadeghi, Reicher, and Prasad to incorporate hyperlink in Reicher to present questions to a user to obtain more information from the user, as taught by Bitran which helps assisting patient to seek the suitable medical attention (Bitran: [0044]).

Regarding Claim 9 (Currently Amended), claim 9 recites substantially similar limitations to claim 1, as such, are rejected for similar reasons as given above.

Regarding Claims 10 (Currently Amended), Sadeghi, Reicher, Prasad, and Bitran teach the method according to claim 9, wherein the time frame set of tools include a communication link, and further comprising: contacting a referring physician, via the communication link, to obtain a referral (Reicher: [col. 14, line 9-29]; links within reports may provide messaging functionality… one or more links may enable the patient to: Send a message to a referring doctor…),


Regarding Claims 11 (Currently Amended), Sadeghi, Reicher, Prasad, and Bitran teach the method according to claim 9, further comprising: providing a link to background literature on how to prepare for an imaging study Reicher discloses medical report links to information such as medical educational material related to procedure or medical condition, etc. (Reicher: [col. 13, 9-14, 39-51]; the user creating the report may insert a link that links to, and/or causes display of, educational material related to, or relevant to, the report, [col. 14, line 5-7]; different referring physicians may choose different educational material to be presented to their patients via links in reports).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Sadeghi to incorporate hyperlinks/links for tools associated with educational material for procedure, diagnosis, etc., as taught by Reicher which helps providing a usefulness advantage for sharing and availability of medical data (Reicher: [col. 3, line 27-33]).

Regarding Claims 12 (Currently Amended), Sadeghi, Reicher, Prasad, and Bitran teach the method according to claim 9, further comprising: automatically sending a request to transfer patient files from one healthcare entity to the healthcare entity making the recommendation Prasad discloses a request for additional information [patient file] and transmitting a request for the information (Prasad: [0053]; the schedule module 147 can determine what additional information in one or more scheduling categories is needed and can generate and transmit a request for that information).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Sadeghi, Reicher, and Bitran to request additional information to be transmitted, as taught by Prasad will help reducing time needed for scheduling and better utilize resources (Prasad: [0003]).

Regarding Claims 13 (Currently Amended), Sadeghi, Reicher, Prasad, and Bitran teach the method according to claim 9, further including: automatically notifying a physician of the patient of the scheduled action Prasad discloses a correspondence notifying a patient confirmation of a scheduled appointment (Prasad: [0059]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Sadeghi, Reicher, and Bitran to provide a notification for a provider for patient confirmation for an appointment, as taught by Prasad will help reducing time needed for scheduling and better utilize resources (Prasad: [0003]).

Regarding Claims 14 (Currently Amended), Sadeghi, Reicher, Prasad, and Bitran teach the method according to claim 9, further comprising: identifying whether the healthcare entity is in-network or out-of-network of a health insurance of the patient Bitran discloses identifying care service providers and are in plan [in-network] regarding insurance coverage and out of plan [out-of- network] providers (Bitran: [Fig. 10], [0039]; the health recommender 25 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Sadeghi, Reicher, and Prasad to identify providers that are in-network and out-of-network, as taught by Bitran which helps assisting patient to seek the suitable medical attention (Bitran: [0044]).

Regarding Claims 15 (Currently Amended), Sadeghi, Reicher, Prasad, and Bitran teach the method according to claim 9, further comprising: displaying whether the healthcare entity is in-network or out-of-network of a health insurance of the patient on the display device Bitran discloses displaying care service providers and are in plan [in-network] regarding insurance coverage and out of plan [out-of- network] providers (Bitran: [Fig. 10], [0039]; the health recommender 25 may apply search filters to narrow the list of recommended specialists to in-network healthcare providers, hospitals, and clinics… in case the user desires to see the full results, including both in-network and out-of-network results, [0060]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Sadeghi, Reicher, and Prasad to display providers that are in-network and out-of-network, as taught by Bitran which helps assisting patient to seek the suitable medical attention (Bitran: [0044]).

Regarding Claims 16 (Currently Amended), Sadeghi teaches a non-transitory computer-readable storage medium carrying instructions which controls one or more processors to (Sadeghi: [0137]):
claim 16 recites substantially similar limitations to claim 1, as such, are rejected for similar reasons as given above.

Regarding Claims 17 (Currently Amended), Sadeghi, Reicher, Prasad, and Bitran teach the non-transitory computer-readable storage medium according to claim 16, wherein the instructions further control the one or more processors to: receive a user selection input selecting a day of the presented days (Bitran: [0059]; that deliver the recommended health care service in the vicinity of the user currently, or at a user's predicted location during an available timeslot in the future according to the user's calendar, [0062]; service, receive a user selection of a selected timeslot 102a).
The motivations to combine the above mentioned references are discussed in the rejection of claim 16, and incorporated herein.

Regarding Claims 18 (Currently Amended), Sadeghi, Reicher, Prasad, and Bitran teach the non-transitory computer-readable storage medium according to claim 17, wherein the instructions further control the one or more processors to: schedule the detected action on the selected day, (Bitran: [0062]; service, receive a user selection of a selected timeslot 102a, and transmit the user selected timeslot and user ID of the user to the healthcare provider to make an appointment).


Regarding Claims 19 (Currently Amended), Sadeghi, Reicher, Prasad, and Bitran teach the non-transitory computer-readable storage medium according to claim 18, wherein the instructions further control the one or more processors: display an availability of one or more healthcare entities available to perform the action, wherein the user selection input is based on the availability of a healthcare entity of interest Bitran discloses displaying a map of available providers to perform a service and selecting an entity based on user’s interest such as coverage and distance (Bitran: [0062]; the health care recommender may search for available timeslots in the future based on the user's calendar and present a map of service locations surrounding a user's predicted future location during the available timeslot [0064]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Sadeghi, Reicher, and Prasad to display available healthcare entities for providing the services based on interest for a user, as taught by Bitran which helps assisting patient to seek the suitable medical attention (Bitran: [0044]).

Regarding Claims 20 (Currently Amended), Sadeghi, Reicher, Prasad, and Bitran teach the non-transitory computer-readable storage medium according to claim 18, wherein the instructions further control the one or more processors: display an availability of one or more healthcare entities available to perform the action, wherein the user selection input is based on an availability of a healthcare entity on a day of interest to the user Bitran discloses displaying a available providers to perform a service and using user’s calendar to provide the user a selection of an entity based on availability of the user calendar day [day of interest] (Bitran: [0062]; The health 

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Sadeghi, Reicher, and Prasad to display available healthcare entities for providing the services based on day of interest for a user, as taught by Bitran which helps assisting patient to seek the suitable medical attention (Bitran: [0044]).


Response to Amendment
Applicant's arguments filed 06/18/2021 have been fully considered; however the Examiner has considered the Applicant’s arguments but does not find them persuasive for at least the following reasons: 
In the remarks, Applicant argues in substance that:
Applicant's arguments with respect to the 35 U.S.C. § 112(f) in page 7.
Examiner acknowledge the applicant argument. 

Applicant's arguments with respect to the 35 U.S.C. § 112(b) in page 7-9.
In light of the Applicant clarifications, Examiner withdraw the 112(b) rejection.

Applicant's arguments with respect to the 35 U.S.C. § 101 rejection on page 9-10.
See 84 Fed. Reg. at 52 n. 14. 
Applicant argued that the amended claim improves technology as such overcoming issues such as time, training, etc., Examiner respectfully disagree. The improvement recited by the Applicant are not directed to solving a technical issue rather directed to an administration issue(s). The additional elements or combination of elements in the claims (e.g. processor and display device), other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in “Parker v. Flook”. Moreover, while the claims recite a series of concepts to arrange a follow-up for the recommended care for a patient such as scheduling, the claims do not 
Hence, Examiner remains the 101 rejections of claims which have been updated to address Applicant's amendments.

Applicant argument with respect to the 35 U.S.C. § 102 rejection on pages 11-12. 
In light of the new amended claims, Examiner withdraw the 102 rejection

Applicant argument with respect to the 35 U.S.C. § 103 rejection on pages 13. 
In response to the applicant argument Sadeghi does not discloses displaying actionable report with actionable recommendation, Examiner respectfully disagree. Sadeghi [Fig. 9-10] discloses a report with actionable recommendation. The set of tools presented with a hyperlink is disclosed by the secondary reference Reicher. While the applicant argument was directed to a new features that were not include in the search and examination of the previous claim set, Examiner has added new reference “Prasad” and “Bitran” teaching the new features. Therefore, the Applicant comments regarding Sadeghi and Reicher is moot. 
The rejection of the claim 1 under 103 argument has been addressed accordingly. As such, the 103 rejection of independent claim 9 and 16 is applied for the similar reasons.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alaaeldin Elshaer whose telephone number is (571)272-8284.  The examiner can normally be reached on M-Th 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 





/A.M.E./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3626